Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on July 14, 2020. Claims 1-20 are pending. Claims 1-20 represent PROVIDING ANONYMOUS NETWORK DATA TO AN ARTIFICIAL INTELLIGENCE MODEL FOR PROCESSING IN NEAR-REAL TIME.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method, comprising: receiving, by a device and from a network device in near-real time, a packet of data associated with network traffic of a network, wherein the packet includes privacy-related data and network-related data; reading, by the device, the privacy-related data from the packet; generating, by the device, anonymous data based on the privacy-related data of the packet, wherein the anonymous data obscures the privacy-related data; generating, by the device, a mapping between the anonymous data and the privacy- related data; combining, by the device, the anonymous data and the network-related data of the packet to generate a masked packet; providing, by the device, the masked packet to a server device; receiving, by the device and from the server device, data identifying a recommendation that is generated by processing the masked packet with an artificial intelligence model; and performing, by the device, one or more actions based on the data identifying the recommendation,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457